Spom-ord, J.
The plaintiffs have appealed from a judgment dissolving an order of sequestration.
The suit is declared to be in revendication of the paraphernal ]:>roperty of the wife claimed by a third person. It results from the allegations of the petition, that the property in dispute was under the administration of the wife.
The husbund and wife both appear as plaintiffs. The affidavit for the sequestration was made by the husband only, he alone signed the necessary bond.
On this ground the sequestration was dissolved.
The court did not err. The real plaintiff is the wife, authorized and assisted by her husband. “ Actions relating to the ownership of the dotal *or paraphernal property of the wife, or of some real rights belonging to her, must be brought by the wife, duly authorized by her husband, or by the Judge, if he fails to do it.” C. P. 107. -j
The defendant had a right to require indemnity from the wife against the effects of a wrongful sequestration.
Judgment affirmed.